DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,5,6,7,8,12,13,14,15,16,17,18,20,21,22,23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinar et al (US2015/0201500).  Shinar et al teach the claimed process as evidenced at paras. 0006,0103,011,0117, and 0253-0254; and figs 5A-5C.
 	Regarding claim 1:  (Original) A method of manufacturing an electronic or electrical system (Shinar et al: paras. 0006 and 0253-0254), characterized in that the method comprises the layer-free production (Shinar et al: para. 0111) of at least one layer-free spatial structure (Shinar et al : 0253-0254; trace/bridge element 502; figs 5A-5C) that is configured to conduct electromagnetic waves using at least one additively working apparatus (Shinar et al: paras. 0006; 0253-0254), wherein the layer-free production of the spatial layer-free structure comprises the simultaneous or sequential application and/or removal of one or more materials in a spatial arrangement, whereby the electronic or electrical system is partially or completely configured (Shinar et al: paras. 0111 and 0253-0254); wherein the spatial layer-free structure comprises one or more lines that are built up and have a flat bell shape in cross-section (Shinar et al: paras. 0111 and 0253-0254; 3D printed bridge element 502 constitutes the one or more lines having a flat bell shape in cross-section as shown in figs figs 5B-5C).  
 	Regarding claim 2: 	(Currently amended) [[A]] The method in accordance with claim 1, characterized in that the additively working apparatus works with a printing process (Shinar et al: paras. 0006,0103, and 0253-0254)
 	Regarding claim 3: 	(Currently amended) [[A]] The method in accordance with claim 1, characterized in that the method comprises the simultaneous or sequential application and/or removal of one or more magnetic and/or non-magnetic materials and/or electrically conductive and/or electrically non-conductive, or other materials and/or material mixtures; and/or in that the electronic or electrical system comprises an interconnect device (Shinar et al: 0253-0254; traces 501 and 503 are electrically conductive; bridge 502 is electrically non-conductive).  
 	Regarding claim 4: 	(Currently amended) [[A]] The method in accordance with claim 1, characterized in that one or more lines of correct characteristic impedance and/or tracks and/or wherein the one or more lines of correct characteristic impedance and/or tracks and/or passive elements are set up with provision Shinar et al: 0253-0254; collectively, the dielectric and electrically conductive regions are taught by electrically-conductive traces 501 and 503 and electrically non-conductive bridge 502).  
 	Regarding claim 5: 	(Currently amended) [[A]] The method in accordance with claim 1, characterized in that the method comprises the provision or production of at least one carrier (Shinar et al: para. 0253-0254; trace 501) and the layer-free production of the at least one spatial structure (Shinar et al: paras. 0253-0254; bridge 502 and/or trace 503) on the carrier.  
 	Regarding claim 6: 	(Original) [[A]] The method in accordance with claim 5, characterized in that the carrier has one or more electrical and/or mechanical and/or thermal functions (Shinar et al: 0253-0254; traces 501 has electrical functions).
 	Regarding claim 7:  	(Currently amended) [[A]] The method in accordance with claim 5, characterized in that the carrier is set up as electrically non-conductive, electrically conductive, or in a hybrid manner with respect to the electrical conductivity and/or comprises an interconnect device or an MID (molded interconnect device) (Shinar et al: 0253-0254; traces 501 is electrically conductive).
 	Regarding claim 8. (Currently Amended) [[A]] The method in accordance with claim 1, wherein the one or more lines comprises a cross-section maintaining line and manufacturing the cross-section maintainin line comprises:
 	 first manufacturing or providing an electrically conductive region 
 	 applyinq a dielectric region the electrically conductive reqion;
  	producing one or more tracks on the electrically conductive region
 	 applyinq a further dielectric region the one or more 
 	subsequently applvinq a further jacket 
 	Regarding claim 12: (Currently amended) [[A]] The method in accordance with claim [1]11, characterized in that 
 	Regarding claim 13: (Currently amended) [[A]] The method in accordance with claim 1, wherein the one or more lines comprises a plurality of lines and (Shinar et al: 0253-0254; traces 501 and 503=lines; figs 5A-5C).  
 	Regarding claim 14: (Original) [[A]] The method in accordance with claim 13, characterized in that the region below [[the]] a line at the top of the plurality of lines is partially filled by a dielectric material; and/or in that a space is present in [[the]] a region below the top line that is filled with an electrically conductive material and/or with a thermally conductive material (Shinar et al: 0253-0254; dielectric material 502 and 503=lines; figs 5A-5C).  
 	Regarding claim 15. (Currently amended) [[A]] The method in accordance with claim 1, characterized in that gaps are filled by a dielectric material; or in that ramps or other elevated portions are formed by means of the dielectric material to compensate vertical differences(Shinar et al: 0253-0254; dielectric material 502 and 503=lines; figs 5A-5C).  
 	Regarding claim 16: (Currently amended) [[A]] The method in accordance with claim 1, characterized in that lines are geodetically produced between two or more than two points (Shinar et al: figs 5A-5C).  
 	Regarding claim 17:  (Currently amended) [[A]] The method in accordance with claim 1, characterized in that the electrical integration of components of any kind only takes place by the additive process and not by an additional process step (Shinar et al: paras. 0006,0103,011,0117, and 0253-0254; and figs 5A-5C).  
 	Regarding claim 18: (Currently amended) [[A]] Themethod in accordance with claim 1, characterized in that the mechanical integration of components of any kind takes place by a fastening to a carrier, by embedding into the dielectric material before its hardening, by the overprinting of the component, or by covering with the one or more line (Shinar et al: paras. 0006,0103,011,0117, and 0253-0254; and figs 5A-5C).  
 	Regarding claim 20: (Currently amended) [[A]] The method in accordance with claim 1, characterized in that passive elements and/or waveguides are manufactured (Shinar et al: para. 0117)  
 	Regarding claim 21:  (Currently amended) [[A]] The method in accordance with claim 1 , characterized in that a location-dependent conductivity and/or material property are established by the additive process and/or by a sintering process (Shinar et al: 0253-0254; traces 501 and 503 are electrically conductive;) 
 	Regarding claim 22: (Currently amended) [[A]] The method in accordance with claim 1, characterized in that exactly one additive process is used; or in that a plurality of different additive processes are used that produce different application thicknesses of the applied material; and/or in that one or more ablative processes are used Shinar et al: paras. 0006,0103,011,0117, and 0253-0254; and figs 5A-5C).  
 	Regarding claim 23: (Currently amended) [[A]] The method in accordance with claim 1, characterized in that the entire method takes place in exactly one production machine Shinar et al: paras. 0006,0103,011,0117, and 0253-0254; and figs 5A-5C).  
 	Regarding claim 25: (Currently amended) A method in accordance with claim 1, characterized in that the connection of a line to a component takes place by the same steps as the manufacture of the line itself (Shinar et al: 0253-0254; trace 501=component  and 502=lines; figs 5A-5C)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11,19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar et al (US2015/0201500) as applied to claim 1 above.  The above teachings of Shinar et al are incorporated hereinafter.  Regarding claims 9-11 and 19, the specific design of the component is a mere obvious matter of choice dependent on the desired final product.  Since the claimed designs are well-known in the electrical component art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed designs into the component of Shinar et al in order to produce diverse products. Regarding claim 24, Shinar et al teach the claimed limitations except the function test.  Function tests are well-known in the electrical component molding art in order to ensure the working of the component before completion of molding.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a function test in the process of Shinar et al in order to reduce manufacturing time and ensure the molding of a working component.

Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive.  
  	Applicant argues Shinar et al do not teach lines having a flat bell shape in cross-section.  This argument is misplaced since bridge element 502, which can be electrically-insulating or electrically isolating or resistive, or non-conductive, constitutes the one or more lines since it has a flat bell shape in cross-section (para. 0253 and figs 5B-5C).

	Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 10/8/21 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 2/8//22.  See MPEP 2144.03(C).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744